The Constitution, Article IV, section 2, establishes the Supreme Court, Superior Courts, and justices of the peace, and authorizes the Legislature to create other courts inferior to the Supreme Court. Section 12 of the same article provides that the General Assembly shall have no power to deprive the judicial department of any power or jurisdiction which rightfully pertains to it, but that it "shall allot and distribute that portion of this power and jurisdiction, which does not pertain to the Supreme Court, among the other courts prescribed in this Constitution, or which may be established by law, in such manner as it may deem best . . .so far as the same may be done without conflict with other provisions ofthis Constitution."
Under the Constitution of the United States, Article III, section 1, the Supreme Court alone is created, and all other courts are the creatures *Page 408 
of Congress, hence Congress has created and abolished districts, and also created and abolished a system of circuit courts at will. But under our State Constitution the Superior Courts and courts of the justices of the peace are created by the Constitution itself, and the General Assembly cannot abolish them. The term "superior court" had a well defined signification at the time of the adoption of the Constitution, and the language of that instrument must be taken as referring thereto. (653) The Superior Court was considered of so much importance that, by sections 10, 11, and 21, Article IV, the people are guaranteed the right to elect the judges, their terms are fixed, and it was provided that each judge thereof shall reside in the district for which he is elected; that the judges shall rotate, and that no judge thereof shall hold the courts of the same district oftener than once in four years, and that at least two terms thereof shall be held annually in each county, and by section 22 these Superior Courts shall at all times be open for the transaction of all business except the trial of issues of fact by a jury. Sections 16 and 23 give the people the right to elect the solicitors and clerks of said court, and also fixes their terms. While the General Assembly is given the power to allot and distribute the jurisdiction of the courts below the Supreme Court, this is with the important limitation that it must be done "without conflict with other provisions of this Constitution." This renders it essential to consider what is the inherent nature of the Superior Courts created by those "other provisions" of the Constitution itself, which treats them with so much consideration, prescribing the election and terms of whose officers, besides the other provision above recited. The General Assembly may allot and distribute the jurisdiction below the Supreme Court, but it cannot in doing so create new courts with substantially the same powers as the Superior Courts and make the officials thereof elective otherwise than by the people, subject to be abolished by legislative enactment, and hence without independent tenure of office as prescribed by the Constitution and freed from the provisions as to rotation, the residence of the judges, and the requirements as to two terms annually in each county, and being always open. All this cannot be done simply by creating new Superior (654) Courts, styling them "Circuit Courts" or "Criminal Courts" or otherwise.
The United States Constitution, 6th and 7th Amendments, provides for the right of trial by jury in the United States Courts. It has been held that the word "jury" must be interpreted in the sense it had at the time of the adoption of those amendments, and hence that in the Federal courts a jury must consist of twelve men and their verdict must be by unanimity because this was the accepted meaning of the right of trial by jury at that time, notwithstanding this meaning no longer universally *Page 409 
attaches, as many states provide now for juries less than twelve and have abolished the requirement of unanimous verdicts. Am. Pub. Co. v. Fisher,166 U.S. 464. This has also been held under the state constitutions which provide for trial by jury, except in those states whose constitutions expressly permit juries less than twelve or dispense with the common law requirement of unanimity. Cooley Const. Lim. (6 Ed.), 390, 395, and cases therein cited; 1 B.  H. C. R. Cases, 482 and notes.
Applying this reasonable and settled rule of construction to the Superior Court established by the Constitution, and fenced about, as its importance demanded, by so many provisions in the Constitution, what was the "Superior Court" as the term was well understood at the time of the adoption of the Constitution? It meant the highest court in the State, next to the Supreme Court, and superior to all others, from which alone appeals lay direct to the Supreme Court, and possessed of general jurisdiction, criminal as well as civil, and both in law and equity. It cannot be deprived of that superiority and preeminence, or deprived of either its criminal or civil jurisdiction without conflict with the constitutional provisions creating it. The jurisdiction may be made largely appellate by conferring such part of its original            (655) jurisdiction on inferior courts as the General Assembly may provide, but it cannot retrench the extent of its jurisdiction which it must retain either by original or appellate process. It is made flexible, so that more than two terms can be held in each county annually if the General Assembly thinks proper, which can also increase the number of the Superior Court judges with the increase of population and legal business in the State, but when they are increased all the officers of such courts must be elected by the people at the next general election and they must hold for the fixed term named in the Constitution and the judges must rotate in regular succession. The constitutional guarantees and the inherent nature and general jurisdiction of the Superior Court, recognized by the historical and legal meaning of the term at the adoption of the Constitution, cannot be held revoked and discarded by the incidental authority to the Legislature to create criminal courts in cities and "other inferior courts" (which the Constitution did not deem of enough importance even to name) and to allot the jurisdiction among them. Even this provision is guarded, as already stated, by the requirement that the allotment shall not conflict with the other provisions of the Constitution. Nor can the allotment be such as to take from the justices of the peace the jurisdiction conferred by section 27 of Article IV, nor to repeal the right given by that section, of appeal both in criminal and civil actions to the Superior Court from the court of justices of the peace. There are these restrictions and the further inherent one, as above stated, that the Superior Court is at the head of the court system below the Supreme *Page 410 
Court, and that from it alone appeals can come up to this Court. From the inferior courts, therefore, appeals must go to the Superior (656) Court of the county and not direct to this Court. Subject to these constitutional restrictions, the General Assembly may allot the jurisdiction below the Supreme Court. It may create criminal courts or circuit courts, city courts or any other courts, and give them all, or such part as it thinks proper, of the original criminal or original civil jurisdiction above that given by the Constitution to justices of the peace, and even as to that it may confer concurrent original jurisdiction with the justices of peace (for their jurisdiction is not exclusive), but if it gives such courts concurrent jurisdiction, civil or criminal, of such portion of the original jurisdiction which is left to be exercised by the Superior Court, still in such cases an appeal must lie from such inferior or intermediate courts to the Superior Court, as in all other cases in which there is a right of appeal, for the General Assembly cannot, "without conflict with other provisions of the Constitution," either deprive the justices of the peace of the jurisdiction conferred on them by the Constitution or deprive the Superior Courts of their constitutional position as Superior Courts over all other inferior courts, and with at least appellate jurisdiction of all matters from which appeals would lie to this Court. While appeals have been often brought to this Court direct from criminal inferior courts, the right to do so has never been adjudged by this Court.
From these considerations, it follows that appeals lie from the circuit or criminal or other inferior courts (mediately or immediately as the General Assembly may prescribe) to the Superior Courts, and thence only to this Court. Judgments heretofore rendered in such courts (within the jurisdiction conferred by the General Assembly) and not appealed from are necessarily valid. Where appeals have been (657) taken direct from such criminal or circuit courts to this Court, the objection not having been taken, the decision of this Court is valid. As to matters hereafter adjudged in the criminal or circuit courts, the right of appeal given by statute direct to this Court, being unconstitutional, must be disregarded. Where no appeal to the Superior Court from such court is prescribed by statute, if an appeal would otherwise lie, a certiorari in lieu of appeal will issue from the Superior Court, as in other cases in which an appeal is not provided for (The Code, sec. 545; Thompson v. Floyd, 47 N.C. 313; State v. Herndon,107 N.C. 934; King v. R. R., 112 N.C. 318, and cases cited in Clark's Code, 2 Ed., p. 550), until the Legislature shall amend the statute so as to provide a system of appeals from the criminal, circuit, or other inferior courts to the Superior Court of the county in which any action shall be pending. *Page 411 
The provision in sec. 1, ch. 6, Laws 1897, which confers upon the judge of the Circuit Court of Buncombe, Madison, Haywood, and Henderson counties "concurrent, equal jurisdiction, power, and authority with the judges of the Superior Courts of this State, to be exercised at chambers or elsewhere, in said counties, in all respects as judges of the Superior Courts of this State have such power, jurisdiction, and authority," is unconstitutional and void. It is in effect the creation of a Superior Court and judge, by legislative enactment, by the easy process of denominating him a circuit judge, disregarding the constitutional provision which gives to the people the right to elect the judges, solicitors, and clerks of such courts, and which also confers a fixed term of office on them, and requires the judges to rotate with the other Superior Court judges from a wise provision of public policy engrafted in     (658) the Constitution. The act is further in derogation of the Constitution in that under the terms of section 27, Article IV, this case having originated before a justice of the peace, an appeal lay from his judgment to the Superior Court, and the appeal would not lie to the Circuit Court "without conflict with other provisions of the Constitution." The plea to the jurisdiction should have been sustained. From the transcript it appears that the appeal from the justice was in fact regularly and properly taken to the Superior Court of Buncombe County, the assumption of jurisdiction thereof by the aforesaid Circuit Court was without warrant of law, and the proceedings therein had werecoram non judice. The judgment and proceedings in said Circuit Court are adjudged null and void, and the cause is remanded to the Superior Court of Buncombe County that further proceedings may be had according to law.
The number of Superior Court judges in North Carolina in proportion to population and business is much less than in any other State in the Union. In comparison with some of our sister states, we have possibly not a fourth or even a sixth as many in proportion to wealth and population. Probably it is an opinion of the inadequacy of the judicial force which has induced the General Assembly to create Superior Court judges by legislative enactment, to hold at the legislative pleasure by the device of styling them "circuit" judges. This it cannot do. It is within the legislative discretion to relieve the pressure of the Superior Courts either by conferring a portion of the original jurisdiction of the Superior Courts (either exclusively or concurrently with the Superior Courts), upon criminal or circuit or other inferior courts, with the right of appeal, however, to the Superior Courts, or the more direct process of frankly increasing the number of Superior     (659) *Page 412 
Court judges (elected by the people, with fixed terms and rotating), according to what it shall deem the needs of the public business demand.
Judgment quashed, and the cause is remanded to the Superior Court.
Remanded.